Citation Nr: 1403595	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2012, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that his current low back disability is related to an in-service injury that occurred when he was repairing a vehicle during a sandstorm and the hood hit him in the head.  See Board Hearing Transcript (Tr.) at 2-3.  His service treatment records indicate that he was received inpatient at Fort Irwin in California on February 20-21, 1981 for 1 day; however, it is unclear whether inpatient records were searched.  Therefore, a remand is necessary so that an attempt can be made to obtain these records.

In addition, the Board finds that another VA medical opinion is necessary to resolve conflicting medical evidence of record regarding the etiology of the Veteran's current low back disability.  Notably, the April 2009 VA examiner opined that that the Veteran's lumbar spine disability was not related to the in-service injury or in-service complaints of low back pain.  In August 2012, a private physician (Dr. G.C.) opined that the Veteran's lumbar spine disability was related to the in-service injury that occurred when the hood of the vehicle hit him in the head.  

Attempts should also be made to obtain any outstanding treatment records from the Memphis VA Medical Center (VAMC).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any in-patient service treatment records pertaining to the Veteran's injury at Fort Irwin on February 20-21, 1981.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records from the Memphis VAMC dated since October 2008.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to obtain a medical opinion regarding the etiology of the Veteran's low back disability.  The opinion should be sought from a VA physician other than the physician who examined the Veteran in April 2009.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the physician, and it should be confirmed on the report of examination that such records were available for review.

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability was incurred in service or is otherwise related to service.  The physician should consider and address the Veteran's lay statements regarding the injury he sustained when the hood of a vehicle hit him in the head in February 1981.  The physician should also consider and address the conflicting medical opinions provided by the April 2009 VA examiner and a private physician (Dr. G.C.) in August 2012.  

A comprehensive rationale for all opinions expressed must be furnished.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


